Citation Nr: 1744825	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-03 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran' death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

It appears the Veteran served on active duty from January 1960 to June 1963.  The Veteran died in November 2010.  The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant seeks service connection for the cause of the Veteran's death.  She claims that prostate cancer, which was the immediate cause of his death, was the result of exposure to herbicides during his active duty service in the Republic of Vietnam (RVN).  At the time of his death, service connection was not in effect for any disability.  

When a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310 (West 2015).  In a claim where service connection was not established for the fatal disability prior to the death of the Veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  38 C.F.R. § 3.312 (2017).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, such as malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Additionally, if the Veteran served in Vietnam, he is afforded the presumptions based on herbicide exposure during his Vietnam Era service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  Prostate cancer is a disease presumptively associated with such exposure.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. §§ 3.307(d), 3.309(e).  

The Veteran's service records were apparently destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  In July 2012, the RO made a Formal Finding on the unavailability of the Veteran's service treatment records.  The Appellant was notified the same month that all efforts had been exhausted to locate and obtain the Veteran's service treatment records and she was asked to submit any copies in her possession.  She was previously asked to submit service treatment records of the Veteran in March 2012.  However, the Appellant has not been asked to submit copies of any service personnel records in her possession, which would support her allegation that the Veteran served in RVN.

VA has a duty to assist appellants to obtain evidence needed to substantiate a claim.  The RO must notify the Appellant of the efforts made to obtain and locate the Veteran's service personnel records and afford her the opportunity to submit any in her possession.  She must also be advised that evidence from sources other than the Veteran's service personnel records may constitute credible supporting evidence of his RVN service, and afford her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.159.


Accordingly, the case is REMANDED for the following action:

The RO must notify the Appellant of the efforts made to obtain and locate the Veteran's service personnel records and afford her the opportunity to submit any in her possession.  She must also be advised that evidence from sources other than the Veteran's service personnel records may constitute credible supporting evidence of his RVN service, and afford her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




